Citation Nr: 0826975	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-17 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran
Veteran's Wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The veteran had active duty service from June 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Pittsburgh, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) which denied a permanent 
increased rating for the veteran's service-connected PTSD.  
In June 2006, his disability rating was temporarily increased 
to 100% to reflect a period of hospitalization in November 
2005.  The RO increased the veteran's PTSD disability rating 
to 30 percent in April 2007, with an effective date of 
December 23, 2004.

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35 (1993). Therefore, the 
claim for an increased evaluation for the veteran's 
disability remains before the Board.


FINDINGS OF FACT

1.  For the period from December 23, 2004 to August 19, 2007, 
the veteran's PTSD was manifested by mood and social 
impairments without deficiencies in the areas of family 
relations, judgment or thinking.

2. For the period after August 20, 2007, the veteran's PTSD 
was manifested by mood and social impairments without gross 
impairments in thought processes or communications.


CONCLUSIONS OF LAW

1.  For the period from December 23, 2004 to August 19, 2007, 
the schedular criteria for a disability rating of 30 percent, 
but not higher, for PTSD have been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2007).

2.  The criteria for 70 percent schedular rating, but not 
higher, for PTSD have been met since August 20, 2007.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 
38 U.S.C. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 
Vet. App. 128 (2008); see Hartman v. Nicholson, 483 F.3d 1311 
(Fed.Cir. 2007).  Where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements. Id. 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records and VA 
treatment records have been obtained.  The veteran has been 
afforded a VA examination and a sufficient medical opinion 
has been obtained.

The veteran has reported in his November 2006 VA examination 
that he had been receiving Social Security disability 
benefits for arthritis and Crohn's disease, illnesses which 
the veteran contends are entirely unrelated to his PTSD. VA 
generally has a duty to obtain Social Security decisions and 
the medical records relied upon in making those decisions.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992). As the 
Social Security disability records are unrelated to the 
instant PTSD claim, they are not required to substantiate the 
instant claim.

As neither the veteran nor his representative has indicated 
that there is any outstanding pertinent evidence that has not 
already been received, the Board may proceed with 
consideration of the veteran's claim.

PTSD

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria. 38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered. 
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life. 38 
C.F.R. § 4.10. If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21 
(2007).

A 10 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events). 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation. Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002). On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned. Mauerhan, at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 
1326 (Fed. Cir. 2004). 

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).
  
A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships. 

A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  DSM-IV; 
38 C.F.R. §§ 4.125, 4.130 (2005).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995). 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   
Factual Background

The record contains the veteran's VA psychiatric treatment 
records, including his in-patient treatment records, dated 
between November 2005 and May 2008.

The veteran was admitted to an in-patient VA PTSD treatment 
program from October 31, 2005 through November 23, 2005 
following the accidental death of his son-in-law.  He 
reported being married to his wife since 1977 and having a 
good marriage.  Nightmares were reported to occur four to 
five times per week, although his overall sleep patterns had 
improved due to his prescription medication.  His physical 
health had deteriorated due to his illnesses, resulting in 
him becoming increasingly depressed and frustrated.  He also 
reported self-isolation, and the avoidance of large crowds.  
A GAF score of 49 was assigned on admission.

December 2005 VA treatment notes described the veteran as 
logical, goal oriented, with intact judgment and good 
insight.  He denied hallucinations and suicidal or homicidal 
ideations.  He reported improved sleep due to his 
prescription medications.  The examiner noted that the 
veteran had benefited from his in-patient treatment.  A GAF 
score of 62 was assigned.

The veteran testified at his September 2006 regional office 
hearing that he suffered from nightmares "almost every 
night" and that he experienced ten panic attacks per week.  
Participation in any social activities outside of his PTSD 
treatment was denied.  Both he and his wife attributed a 
worsening of his condition to news regarding the Iraqi war.  
His wife testified that the veteran often suffers from 
nightmares, and that he avoids social gatherings.  

A November 2006 VA compensation and pension examination 
revealed somewhat worsened symptoms.  The veteran was 
described as alert, pleasant, and with appropriate hygiene 
and grooming.  His affect was appropriate but restricted in 
range.  Hallucinations were denied except for reports of 
"spirits" in the veteran's home.  Suicidal or homicidal 
ideations were denied.  The examiner found some thought 
processes and communications impairment, as the veteran 
reportedly communicated with significant hesitation.  He 
reported monthly panic attacks and nightly sleep maintenance 
difficulties.  He remained unemployed due to his physical 
illnesses, but was able to complete a home schooling course 
in small engine repair.  A GAF score of 55 was assigned and 
his PTSD was determined to be of moderate severity.

The veteran was admitted for in-patient VA PTSD treatment 
from August 20, 2007 until August 25, 2007.  His GAF score on 
admission was noted to be 41 and remained 41 at discharge.  
He reported consistent symptomology, except that his 
nightmares had decreased due to his prescription medication.  
The examiner reported that the veteran demonstrated greater 
insight and ability to manage his PTSD symptoms at discharge, 
and there was no apparent homicide or suicide risk.

At his May 6, 2008 Board hearing, the veteran testified that 
he experienced nightmares almost every night, that he 
experienced panic attacks four and five times per week, and 
that he had been prescribed three separate medications to 
treat his PTSD symptoms.  He testified that he stopped 
working due to his unrelated physical illnesses, and that his 
PTSD symptoms did not contribute to him leaving work.  Self-
isolation and avoidance of crowds were reported.  The veteran 
anticipated that he would be admitted for in-patient VA PTSD 
treatment, his fourth such course of treatment, within a week 
of the hearing.

The veteran was admitted to the in-patient VA PTSD treatment 
program from May 12, 2008 until May 23, 2008.  His GAF score 
on admission was 41.  He reported nightmares occurring four 
to five times per week, increasing intrusive thoughts, and an 
exaggerated startle response.  Suicidal or homicidal 
ideations were denied.  He reported feeling depressed and 
angry over his unrelated physical health problems and his 
inability to function independently as a result of the 
physical pain.  He is described by the examiner as motivated 
for treatment but with a poor overall prognosis.   His GAF 
score at discharge was 43.

Analysis

The veteran has demonstrated worsening symptoms and GAF 
scores since December 2004.  His GAF scores have ranged 
between 41 and 62 during this time, representing a range from 
mild to severe impairments.  He has been hospitalized for in-
patient treatment on at least three occasions during the 
relevant time period.   His symptomology has also varied.

The veteran's PTSD symptoms and condition remained consistent 
through August 19, 2007.  He reported some sleep disturbances 
but indicated that his overall sleep had improved due to his 
prescription medication.  Hallucinations, suicidal or 
homicidal ideations were not reported to be present.  His 
judgment and thinking were consistently reported to be 
intact.  He reported a strong, long-term marriage.  The 
veteran was unemployed due to his unrelated physical 
illnesses.  No evidence was presented indicating that the 
veteran suffered from impairments in judgment, thinking or 
family relations.  Additionally, the veteran's GAF scores 
were between 55 and 62, suggesting no more than moderate 
impairment.  See, DSM IV.

The veteran's symptoms approximate the criteria for a 30 
percent evaluation, but no more, for this time period. While 
all the criteria necessary for a 30 percent disability 
evaluation have not been met, the veteran's assigned GAF 
scores were in the mild to moderate range.  The overall 
symptomatology most closely approximates that for a 30 
percent disability evaluation.

However, beginning on August 20, 2007, the veteran displayed 
significantly worsened symptomology.  He now reported sleep 
disturbances, hypervigilance, an exaggerated startle 
response, self-isolation and frequent panic attacks.  He was 
consistently described as having intact judgment and insight 
with adequate personal hygiene.  Hallucinations and suicidal 
or homicidal ideations remained negative.  The veteran was 
hospitalized for in-patient VA PTSD treatment twice during 
this time period.  He continued to not work due to his 
unrelated health problems.  His GAF scores have ranged 
between 41 and 43, suggesting serious impairment.  See, DSM 
IV.

The veteran's symptoms approximate the criteria for a 70 
percent evaluation, but no more, beginning on August 20, 
2007. The veteran's assigned GAF scores suggest serious 
impairment and his overall symptomology more closely 
approximates that for a 70 percent disability evaluation.  A 
higher evaluation is not warranted because the records do not 
reflect gross impairment of thought processes or 
communications, persistent delusions or hallucinations, 
intermittent inability to perform activities of daily living, 
or other grossly inappropriate behavior.

Extraschedular Consideration

The Board has also considered entitlement to an 
extraschedular evaluation but application of extraschedular 
provisions are not warranted in this case.  38 C.F.R. 
§ 3.321(b).  There is no objective evidence that the 
veteran's service connected disability presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  There have been three brief 
periods of hospitalization for PTSD since the filing of this 
claim, including one period lasting only five days. Moreover, 
the veteran is unemployed due to his unrelated physical 
aliments and there is no indication that the veteran's PTSD 
has caused any marked interference with employment.  In the 
absence of exceptional factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board has resolved all reasonable doubt in favor of the 
veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).  
	








	(CONTINUED ON NEXT PAGE)

ORDER

1.  Entitlement to a 30 percent rating evaluation, but no 
more, for PTSD from December 23, 2004 through August 19, 2007 
is granted.

2.  Entitlement to a 70 percent rating evaluation, but no 
more, for PTSD effective August 20, 2007 is granted.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


